This appeal is from an order of the Supreme Court at Special Term, Sullivan County, which (1) granted appellant’s motion for the reargument of his motion for permission for a delayed filing of an infant’s claim in tort against a central school district, which had *874been denied, and (2) directed adherence to such decision. The application was denied because not made within one year after the happening of the event upon which the claim is based, (General Municipal Law, § 50-e, subd. 5; Matter of Martin, v. School Bd. of Union Free Fist. No. 28, Long Beach, 301 N. Y. 233; Chavers V. City of Mt. Vernon, 301 N. Y. 634.) Order unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.